Allowable Subject Matter
Claims 1-15, 17, 20-22 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
the present invention features:
an oblivious filtering system to mitigate against such side channel attacks by obfuscating the results of the data filtering system, the filtering features method comprising: receiving, by a computing device, an input data stream having a plurality of input elements; for each of the input elements received, determining whether the input element satisfies a filtering condition. 
Referenced prior art include:
H. Park, C. Kim, S. Yoo and C. Park, "Filtering dirty data in DRAM to reduce PRAM writes," 2015 IFIP/IEEE International Conference on Very Large Scale Integration (VLSI-SoC), 2015, pp. 319-324.
US 2011/0060996 (Alberth, Jr. et al) teaching operating system to provide more specific functionality for communication devices, such as file system service and handling of protected and unprotected data stored in the memory by filtering an input stream to allow the interconnect to keep its snoop filter consistent.
US 10,664,399 (Persson et al) teaching filtering circuitry configured to filter snoop transactions exchanged between master device and an interconnect in dependence on the memory access permission data.


However, none of the prior art of record teaches or renders obvious the features as recited in the claims, specifically:
for each of the input elements received that satisfies the filtering condition, performing a write operation to store the input element in a memory subsystem; for those of the input elements received that do not satisfy the filtering condition, performing at least a dummy write operation to the memory subsystem; and evicting the memory subsystem to an output data stream when the memory subsystem is full.

These features recited in independent form and taken in view of the disclosure render claim 1 allowable. Independent claims 12 and 22, repeating the features of allowed claim 1 in other claimed format, are also allowable. Dependent claims 2-11, 13-15, 17, 20-21, and 25 are allowable for their dependencies upon allowed claims 1, 12, and 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136